[Cite as Curry v. Mansfield, 2020-Ohio-4125.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


CARLINE M. CURRY,                               :   JUDGES:
                                                :   Hon. William B. Hoffman, P.J.
        Plaintiff - Appellant                   :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
CITY OF MANSFIELD, et al.,                      :   Case No. 2020 CA 0005
                                                :
        Defendant - Appellees                   :   OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Richland County
                                                    Court of Common Pleas, Case No.
                                                    2018 CV 0642



JUDGMENT:                                           Dismissed



DATE OF JUDGMENT:                                   August 18, 2020



APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellees

CARLINE CURRY, Pro se                               GREGORY A. BECK
606 Bowman Street                                   ANDREA K. ZIARKO
Mansfield, Ohio 44903                               Baker, Dublikar, Beck,
                                                    Wiley & Mathews
                                                    400 South Main Street
                                                    North Canton, Ohio 44720
Richland County, Case No. 2020 CA 0005                                                2


Baldwin, J.

       {¶1}   Appellant, Carline Curry appeals the decision of the Richland County Court

of Common Pleas dismissing her complaint. Appellees are the City of Mansfield, Angelo

Klousiadis, Dave Remy and Timothy Theaker.

                       STATEMENT OF FACTS AND THE CASE

       {¶2}   Appellant filed a complaint in the Franklin County Court of Common Pleas

alleging discrimination and retaliation by appellees. The case was transferred to the

Richland County Court of Common Pleas and thereafter the parties exchanged pleadings,

Curry seeking summary judgment and appellees seeking judgment on the pleadings as

well as summary judgment.        The trial court found that Curry had made the same

allegations in a prior case, Richland County Court of Common Pleas Case No. 17-CV-

426 and that case was dismissed with prejudice and all appellate rights were exhausted.

The trial court found Curry’s claims in this case barred by res judicata, collateral estoppel,

as well as issue and claim preclusion.

       {¶3}   The trial court also found that Curry failed to describe dates for the alleged

continuing discrimination, preventing any analysis of the applicable statute of limitations

and that she failed to state a claim for which relief may be granted. The trial court found

that Curry:

       failed to establish in her complaint that the Defendants individually were her

       employers, that she was a part of a protected class, and that she was

       discharged from a job or that she was not hired for a job that she was

       qualified to hold and was replaced by a person who did not belong to the

       protected class. Nor has she established in her complaint that she engaged
Richland County, Case No. 2020 CA 0005                                              3


       in protected activity and that she was, as a result, subject to adverse

       employment action.

       {¶4}   The trial court denied Curry’s motion for summary judgment and granted

appellees’ motion for judgment on the pleadings and summary judgment. Curry appealed,

but has not submitted any assignments of error.

       {¶5}   Curry has not only neglected to include assignments of error in her brief,

she has also substantially failed to comply with the requirements of App.R. 16. The brief

lacks a table of contents, a table of cases cited, a statement of the issues presented for

review, a statement of the case briefly describing the nature of the case, the course of

proceedings, and the disposition in the court below. While she refers to past incidents

and events from prior cases, the haphazard nature of the statements prevent us from

discerning a statement of facts relevant to the assignments of error presented for review,

and the brief does not contain an argument of her contentions with citations to the

authorities, statutes, and parts of the record on which appellant relies.

       {¶6}   Pursuant to App.R. 12(A)(2), we are not required to address issues which

are not argued separately as assignments of error, as required by App.R. 16(A). Kremer

v. Cox, 114 Ohio App. 3d 41, 60, 682 N.E.2d 1006 (1996); Hawley v. Ritley, 35 Ohio St. 3d
157, 159, 519 N.E.2d 390 (1988). Such deficiencies permit this court to dismiss

appellant's appeal. State v. Darby, 5th Dist. Richland No. 2019 CA 0013, 2019-Ohio-

2186, ¶¶ 21-24. We understand that appellant has filed this appeal pro se. Nevertheless,

“like members of the bar, pro se litigants are required to comply with rules of practice and

procedure.” Hardy v. Belmont Correctional Inst., 10th Dist. No. 06AP–116, 2006–Ohio–

3316, ¶ 9. See, also, State v. Hall, 11th Dist. No.2007–T–0022, 2008–Ohio–2128, ¶ 11.
Richland County, Case No. 2020 CA 0005                                                 4


And we recognize “an appellate court will ordinarily indulge a pro se litigant where there

is some semblance of compliance with the appellate rules” Oyler v. Oyler, 5th Dist. Stark

No. 2014CA00015, 2014-Ohio-3468, ¶¶ 18-19, but we find significant noncompliance

with the appellate rules in the case before us as well as a lack of any cogent argument.

While we note that “fairness and justice are best served when a court disposes of a case

on the merits” we find that this brief reflects a flagrant, substantial disregard for the court

rules that cannot be cured., DeHart v. Aetna Life Ins. Co., 69 Ohio St. 2d 189, 193, 431
N.E.2d 644 (1982), and we “may not construct legal arguments in support of an

appellant's appeal.” Whitehall v. Ruckman, 10th Dist. No. 07AP–445, 2007–Ohio–6780,

¶ 20, quoting State ex rel. Petro v. Gold, 166 Ohio App. 3d 371, 2006–Ohio–943, ¶ 94

(10th Dist.), appeal not allowed, 110 Ohio St. 3d 1439, 2006–Ohio–3862, reconsideration

denied, 111 Ohio St. 3d 1418, 2006–Ohio–5083. Appellant's brief in this case is so lacking

in substance as to be of no legal consequence. Byrd v. Byrd, 10th Dist. Franklin No.

13AP-943, 2014-Ohio-2082, ¶¶ 5.
Richland County, Case No. 2020 CA 0005                                             5




        {¶7}   Because we find appellants' brief so completely in derogation of App.R. 16,

her appeal is dismissed for want of prosecution pursuant to App.R. 18(C) and Loc.App.R.

5(B).

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.